—Motion is (1) denied wherein it seeks reargument or leave to appeal to the Court of Appeals, and (2) granted, wherein it seeks clarification, to the extent of adding the following after the word "respondent”, occurring both in the fourth line of the decretal paragraph of the aforesaid order and in the eleventh line of the first paragraph of the first page of the memorandum decision [132 AD2d 456] accompanying such order: "which property shall be transferred to her free of all mortgages and encumbrances, provided, however, that respondent shall retain title to all personalty located thereat”. [The remainder of the language in such decretal paragraph is unchanged.] Murphy, P. J., Sandler, Sullivan, Rosenberger and Smith, JJ.